Barnes, J.
Error is assigned because the court refused to permanently enjoin defendant from interfering with plaintiffs wires until after notice to remove was given and a reasonable time in which to remove them had elapsed.
The circuit judge reached the conclusion that the Oconto-Company, in proceeding, to cut plaintiff’s wires and discontinue its service without notice to plaintiff, was acting contrary tp instructions given by defendant and that there was-no purpose or design on defendant’s part to proceed arbitrarily and without notice in the future, and that therefore-no sufficient reason existed for continuing the preliminary injunction in force so as to require notice to plaintiff and opportunity to remove its wire connections and meters before-proceeding to cut its wires. We think the testimony sustained the conclusion reached by the circuit judge.
Plaintiff’s main contention is that defendant should have-been permanently enjoined from inducing or influencing persons to discontinue the use of electricity furnished by plaintiff, even though they occupied buildings owned or controlled by the defendant.
It may be assumed that plaintiff had and has a legal right' to sell its current to those who desired to use it and that such a right is entitled to legal protection. It could lawfully be-interfered with, however, by one who had an equal or superior right. Johnson v. Ætna L. Ins. Co. 158. Wis. 56, 147 N. W. 32. The general rule is that whatever a man may lawfully do on his own property under any circumstances, he may do regardless of the motive for his conduct. Metzger v. Hochrein, 107 Wis. 267, 270, 83 N. W. 308; Marshfield L. & L. Co. v. John Week L. Co. 108 Wis. 268, 84 N. W. 434; Huber v. Merkel, 117 Wis. 355, 94 N. W. 354.
*353It is conceded that the tenants might themselves discontinue the use of plaintiff’s current on reasonable notice, and it was found by the court that their leases ran from month to month, so that they might be terminated on short notice. The real question is, Does the judgment permit the defendant to do things which he has no legal right to do ? Defendant could legally refuse to rent his buildings if he saw fit. He might rent them with lights furnished, and we think he would be clearly within his rights in saying to a tenant that-he could lease only on the condition that an obnoxious company be not permitted to convey its current into the building. It is necessary for a lighting company to send its employees into a building occasionally to examine the wiring, replace burned out fuses, and read meters. If for any reason satisfactory to himself the owner of a building does not desire to have the employees who are under the direction and control of a personal enemy doing work of this character around his building, he has a right to say to his prospective tenant that he can only lease on condition that light be procured from some other source. We have not before us the case where a tenant had a long-term lease which did not place any restriction upon him in regard to the purchase of current. The defendant was in a position where he might terminate his tenancies on short notice and insist on new leases. In fact it does appear that new agreements were made whereby the landlord was to arrange and pay for the lighting, adding the amount thereof to the tenants’ rent bills. Under the facts of this case the court was right in holding that the permanent injunctive relief sought should not be granted.
Exception is taken to one of the findings of fact made by the trial court. The judgment is correct whether the finding complained of is right or wrong.
By the Qourt. — The judgment and order appealed from are affirmed.